—Judgment unanimously affirmed without costs. Memorandum: Supreme Court properly granted the petition seeking a permanent stay of arbitration. Respondent sought arbitration of an alleged violation of the 1989 Memorandum of Understanding between the parties but conceded that the Memorandum of Understanding was not incorporated into or made a part of their collective-bargaining agreement. In the absence of a valid agreement between the parties evidencing an intent to arbitrate claims arising from alleged violations of the Memorandum of Understanding, the petition was properly granted (see, Matter of Board of Educ. v Pine Plains Fedn. of Educators, 248 AD2d 612; County of Rockland v Rockland County Unit of Rockland Community Coll. Fedn. of Teachers, 125 AD2d 531; see also, Matter of Marino v Board of Educ., 262 AD2d 321; Matter of County of Dutchess [Bridgman], 144 AD2d 463, lv denied 75 NY2d 701; cf., Matter of Board of Educ. v Newburgh Teachers’ Assn., 146 AD2d 769, lv denied 74 NY2d 608). (Appeal from Judgment of Supreme Court, Erie County, Fahey, J. — Arbitration.) Present — Pigott, Jr., P. J., Hayes, Wisner, Scudder and Balio, JJ.